Exhibit 10.1

SECOND AMENDMENT dated as of July 2, 2007 (this “Amendment”) to the Credit
Agreement dated as of August 20, 2004, as amended and restated as of November 4,
2005 and as amended by the First Amendment dated as of April 10, 2007 (as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BLOCKBUSTER INC. (the “Borrower”), the Lenders from
time to time parties thereto and JPMORGAN CHASE BANK, N.A., as administrative
agent and collateral agent for such Lenders (in such capacity, the
“Administrative Agent”).

WHEREAS, the Borrower and the Lenders have agreed, on the terms and subject to
the conditions set forth herein, to amend the Credit Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not defined herein have the
meanings given to them in the Credit Agreement, as amended hereby.

SECTION 2. Amendment to the Credit Agreement. Effective as of the Amendment
Effective Date (as defined in Section 5), the Credit Agreement is hereby amended
as follows:

(a) The definition of the term “Applicable Margin” in Article I of the Credit
Agreement is amended in its entirety as follows:

“Applicable Margin” means, for any day with respect to any ABR Loan or
Eurodollar Loan that is a Revolving Loan, a Tranche A Term Loan or a Tranche B
Term Loan, the applicable rate per annum set forth below under the caption
“Tranche A and Revolving ABR Spread”, “Tranche A and Revolving Eurodollar
Spread”, “Tranche B ABR Spread” or “Tranche B Eurodollar Spread”, as the case
may be, based upon the rating by S&P and Moody’s, respectively, applicable on
such date to the Index Debt plus, solely in the case of Category 3, the
Additional Margin in effect on such day:



--------------------------------------------------------------------------------

Index Debt Ratings

   Tranche A
and
Revolving
ABR Spread     Tranche A and
Revolving
Eurodollar
Spread     Tranche B ABR
Spread     Tranche B
Eurodollar
Spread  

Category 1

 

B+ or B1 or higher

   1.75 %   2.75 %   2.00 %   3.00 %

Category 2

 

B or B2

   2.25 %   3.25 %   2.50 %   3.50 %

Category 3

 

lower than B or B2

   2.50 %   3.50 %   2.75 %   3.75 %

provided that, for any day from July 13, 2007 through (and including) April 6,
2008, the Applicable Margin then in effect shall be the greater of (a) the
Applicable Margin as determined in accordance with the foregoing definition and
(b) the applicable rate set forth below:

 

Tranche A and

Revolving ABR

Spread

  

Tranche A and

Revolving

Eurodollar Spread

 

Tranche B ABR

Spread

 

Tranche B Eurodollar

Spread

2.50%

   3.50%   2.75%   3.75%

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a rating in Category 3; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Margin shall be
based on the lower of the two ratings; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed, such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If

 

 

2



--------------------------------------------------------------------------------

the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

(b) The definition of the term “Consolidated EBITDA” in Article I of the Credit
Agreement is amended by deleting the word “and” from the end of paragraph
(i) and adding new paragraphs (k), (l) and (m), in each case to read as follows:

“(k) decreases in Consolidated EBITDA, to the extent such decreases are
attributable to a business disposed of in the previous 12 months, provided that
the aggregate amount of decreases added to Consolidated EBITDA for any period of
four consecutive fiscal quarters shall not exceed $10,000,000;

(l) non-recurring cash charges incurred during such period in connection with
that certain litigation identified to the Administrative Agent in the letter
dated as of July 2, 2007 from the Borrower to the Administrative Agent; provided
that the cumulative aggregate amount of charges added to Consolidated EBITDA for
all periods relating to such litigation (or utilized pursuant to clause
(m) below) shall not exceed the amount agreed to by the Administrative Agent in
such letter; and

(m) non-recurring cash charges incurred during such period in connection with
(i) severance payments made during such period to the Borrower’s chief executive
officer or employees or (ii) the termination of real estate leases in connection
with Store closings, in each case, to the extent deducted in determining
Consolidated Operating Income for such period; provided that the cumulative
aggregate amount of charges added to Consolidated EBITDA for all periods
relating to such payments shall not exceed $10,000,000 plus the amount, if any,
that would have been added back under clause (l) above but was not utilized by
that clause;”

(c) The following definition shall be added to Article I of the Credit
Agreement:

“‘Related Business’ means any business in which the Borrower or any Subsidiary
was engaged in as of July 2, 2007 and any similar business directly related or
directly ancillary to such business.”

(d) The following sentence shall be added to the end of Section 1.03 of the
Credit Agreement:

“Each reference in this Agreement to a fiscal quarter ended
March 31, June 30, September 30 or December 31 and to a fiscal year ended
December 31 shall mean the fiscal quarter, or fiscal year, as applicable, ended
on or around such date.”

 

3



--------------------------------------------------------------------------------

(e) Paragraph (b) of Section 2.09 is amended by deleting the first two lines of
the table therein. Simultaneously with the effectiveness of this Amendment
(pursuant to Section 5 below) the Revolving Commitments shall be reduced by
$50,000,000 and the Borrower will effect any prepayment required thereby
pursuant to Section 2.12 of the Credit Agreement.

(f) Paragraph (c) of Section 2.12 is amended to read in its entirety as follows:

“(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment Event,
the Borrower shall, within ten Business Days after such Net Proceeds are
received, prepay Term Borrowings and, after the Term Borrowings have been repaid
in full, prepay Revolving Borrowings and permanently reduce the Revolving
Commitments, (i) in an aggregate amount equal to 100% of such Net Proceeds, in
the case of any Prepayment Event consisting of a sale, transfer or disposition
of assets or Equity Interests made in reliance on clause (d) of Section 6.05,
(ii) in an aggregate amount equal to (A) 50% of the initial $50,000,000 of such
Net Proceeds and (B) 75% of such Net Proceeds in excess of the initial
$50,000,000 of Net Proceeds in the case of any Prepayment Event consisting of a
sale, transfer or disposition of assets or Equity Interests made in reliance on
clause (e) of Section 6.05 and (iii) in an aggregate amount equal to 75% of such
Net Proceeds in all other cases; provided that, only in the case of Prepayment
Events covered by clause (ii) or (iii), if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Borrower and the Subsidiaries intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 180 days after
receipt of such Net Proceeds, to construct or acquire assets all or
substantially all of which shall be used in a Related Business, or acquire all
or substantially all the Equity Interests in a Person all or substantially all
of whose assets are a Related Business, and certifying that no Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds in respect of such Prepayment
Event covered by clause (ii) or (iii) (or the portion of such Net Proceeds
specified in such certificate, if applicable) except to the extent of any such
Net Proceeds therefrom that have not been so applied by the end of such 180-day
period, at which time a prepayment shall be required in an amount equal to the
percentage set forth above of such Net Proceeds from such event that have not
been so applied; and provided further, however, that the aggregate amount of Net
Proceeds from all such events which the Borrower elects to reinvest shall not
exceed $10,000,000 (and the Borrower shall not be entitled to deliver
certificates pursuant to the preceding proviso from and after the time that the
amount of Net Proceeds the Borrower elected to reinvest equals or exceeds such
amount).”

(g) Section 2.13 is amended by revising paragraph (c) and adding a new paragraph
(f) at the end of such Section, in each case to read as follows:

 

4



--------------------------------------------------------------------------------

“(c) All optional prepayments of Loans and voluntary reductions of Revolving
Commitments effected on or prior to April 6, 2008 in connection with a
substantially concurrent issuance or incurrence of Indebtedness or lending
commitments under any bank credit facility (including any replacement or
incremental loan or revolving credit facility effected pursuant to an amendment
of this Agreement) which has the effect of repricing or refinancing of all or
any portion of the Loans or Revolving Commitments will be accompanied by a
prepayment fee equal to 1.0% of the aggregate principal amount of any such
prepayment or reduction, as the case may be, if the Applicable Margin,
Commitment Fee Rate or similar interest rate spread or commitment fee applicable
to such Indebtedness or lending commitments is, or upon satisfaction of certain
conditions could be, less than the Applicable Margin or Commitment Fee Rate
applicable to such Loans or such Revolving Commitments, on the refinancing date.
Such prepayment fee shall be paid by the Borrower to the Administrative Agent,
for the accounts of the applicable Lenders, on the date of such prepayment.

(f) In the event that the Borrower’s Leverage Ratio on April 6, 2008 (i) exceeds
3.00 to 1.00 but does not exceed 3.50 to 1.00, the Borrower shall pay a fee
equal to 0.25% of the aggregate amount of Revolving Commitments (whether used or
unused) and outstanding Term Loans on such date, or (ii) exceeds 3.50 to 1.00,
the Borrower shall pay a fee equal to 0.50% of the aggregate amount of Revolving
Commitments (whether used or unused) and outstanding Term Loans on such date,
which fee, in each case, shall be paid by the Borrower to the Administrative
Agent, for the accounts of the Lenders, no later than May 21, 2008.”

(h) Section 6.05 is amended by revising paragraphs (d) and (e) and the proviso
at the end of such Section, in each case to read as follows:

“(d) sales, transfers and other dispositions of assets (including sales of
Equity Interests), except to the extent made in reliance on clause (e) of this
Section, that are consummated after July 2, 2007, and are not permitted by any
other clause of this Section; provided that (i) the cumulative aggregate fair
market value of all assets (including Equity Interests) sold, transferred or
otherwise disposed of in reliance upon this clause (d) (determined at the time
of any such sale or disposition and without regard to subsequent changes in such
value) shall not exceed $45,000,000 and (ii) 100% of the Net Proceeds of all
sales, transfers or other dispositions of assets (including Equity Interests)
made in reliance on this clause (d) shall be applied to the prepayment of Term
Borrowings and prepayments of Revolving Borrowings and permanent reductions of
Revolving Commitments pursuant to Section 2.12(c); and

(e) sales, transfers and other dispositions of assets (including sales of Equity
Interests), except to the extent made in reliance on clause (d) of this Section,
that are consummated after July 2, 2007, and are not permitted by any other
clause of this Section; provided that (i) the cumulative aggregate fair market
value of all assets (including Equity Interests) sold, transferred or otherwise
disposed of in reliance upon this clause (e) (determined at the time of any such

 

5



--------------------------------------------------------------------------------

sale or disposition and without regard to subsequent changes in such value)
shall not exceed $75,000,000 and (ii) the Net Proceeds of all sales, transfers
or other dispositions of assets (including Equity Interests) made in reliance on
this clause (e) shall be applied to the prepayment of Term Borrowings and
prepayments of Revolving Borrowings and permanent reductions of Revolving
Commitments pursuant to and in the amounts required by Section 2.12(c);

provided that all sales, transfers, leases and other dispositions permitted
hereby (including sales of Equity Interests) (i) shall (except in the case of
those permitted by clause (b) above) be made for fair value and (ii) shall be
made solely for consideration of which at least 75% thereof is in cash or cash
equivalents (provided that sales of Permitted Investments shall be made solely
for cash or cash equivalents and Permitted Store Sales and Permitted Store Swaps
may be effected for non-cash consideration to the extent permitted by clause
(c) above). The Borrower may, to the extent that all or any part of each of the
baskets established by clauses (d) and (e) are then available, allocate separate
portions of a single sale, transfer or disposition to each such basket, provided
that the portion allocated to the basket under either such clause complies with
all the requirements of such clause (in which case such portion will be treated
as a separate sale, transfer or disposition, for purposes of determining such
compliance and Net Proceeds will be determined by allocating costs and expenses
to each portion on a pro rata basis).”

(i) Section 6.12 is amended by replacing the date “December 31, 2007” with the
date “January 4, 2009”.

(j) Paragraph (a) of Section 6.13 is amended to read as follows:

“(a) The Borrower will not permit the Leverage Ratio on January 5, 2009, or any
date thereafter to be greater than 2.50 to 1.00.”

(k) Paragraph (b) of Section 6.13 shall be deleted.

(l) Section 6.14 is amended by replacing the caption of the left hand column of
the table with the caption “Fiscal Year”.

 

6



--------------------------------------------------------------------------------

(m) Section 6.15 is amended by deleting the table therein in its entirety and
replacing it with the following table:

 

Period

   Minimum Amount

From April 1, 2007 through (and including) September 30, 2007

   $ 140,000,000

From October 1, 2007 through (and including) January 6, 2008

   $ 165,000,000

From January 7, 2008 through (and including) April 6, 2008

   $ 180,000,000

From April 7, 2008 through (and including) July 6, 2008

   $ 200,000,000

From July 7, 2008 through (and including) October 5, 2008

   $ 225,000,000

From October 6, 2008 through (and including) January 4, 2009

   $ 250,000,000

SECTION 3. Waiver. Effective as of the Amendment Effective Date and subject to
the conditions in Section 5 below, the Administrative Agent and each Lender
party hereto (such Lenders constituting the Required Lenders) hereby waives any
Default or Event of Default resulting from the Borrower’s failure to comply with
Section 6.15(b) of the Credit Agreement with respect to the period of four
consecutive fiscal quarters ending July 1, 2007.

SECTION 4. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that as of the date hereof:

(a) immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing; and

(b) all representations and warranties of the Borrower contained in the Credit
Agreement are true and correct in all material respects as of the date hereof
(except with respect to representations and warranties expressly made only as of
an earlier date, which representations were true and correct in all material
respects as of such earlier date).

SECTION 5. Effectiveness. This Amendment shall become effective as of the first
date on or before July 16, 2007 (the “Amendment Effective Date”) on which the
following conditions have been satisfied:

(i) the Administrative Agent shall have received counterparts hereof duly
executed and delivered by the Borrower and the Required Lenders;

 

7



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall have received from the Borrower, in
immediately available funds, for the account of each Lender that has executed
and delivered a counterpart of this Amendment prior to 12:00 noon, New York
time, on July 13, 2007, an amendment fee equal to 0.40% of the aggregate amount
of each such Lender’s Revolving Commitment and outstanding Term Loans; and

(iii) the Administrative Agent shall have received all fees and other amounts
due and payable to it on or prior to the Amendment Effective Date, including, to
the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower pursuant to the
Credit Agreement or this Amendment.

SECTION 6. No Other Amendments; Confirmation. (a) Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically amended hereby. On and after the Amendment Effective Date hereof,
any reference to the Credit Agreement contained in the Loan Documents shall mean
the Credit Agreement as modified hereby.

(b) The definition of the term “Applicable Margin” in Article I of the Credit
Agreement (as amended hereby) shall apply and be effective for the period
beginning on (and including) the Amendment Effective Date, and the definition of
the term “Applicable Margin” in Article I of the Credit Agreement (exclusive of
any amendment hereby) shall apply and be effective for periods prior to (but not
including) the Amendment Effective Date.

SECTION 7. Expenses. The Borrower agrees to pay or reimburse reasonable
out-of-pocket expenses of the Administrative Agent in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.

SECTION 8. Governing Law; Counterparts. (a) This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

 

8



--------------------------------------------------------------------------------

(b) This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile transmission of the relevant signature
pages hereof.

SECTION 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BLOCKBUSTER INC., by  

/s/ Mary Bell

Name:   Mary Bell Title:   Senior Vice President, Finance & Accounting and
Corporate Treasurer

JPMORGAN CHASE BANK, N.A.

individually and as Administrative Agent,

by  

/s/ Barry Bergman

Name:   Barry Bergman Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

SECOND AMENDMENT

DATED AS OF JULY 2, 2007

TO BLOCKBUSTER INC.

AMENDED AND RESTATED

CREDIT AGREEMENT

 

To approve this Amendment: Institution:  

*

By  

 

Name:   Title:   For any Lender requiring a second signature line By  

 

Name:   Title:  

 

* The Second Amendment was approved by the Required Lenders (as defined under
the Credit Agreement).